 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2554 JAM KJN P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SOLANO COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 7, 2019, the court ordered plaintiff to pay the filing fee within

19   fourteen days of the filed date of the order. (ECF No. 11.) Fourteen days from the filed date of

20   the February 7, 2019 order passed, and plaintiff did not pay the filing fee or otherwise respond to

21   the order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   failure to file objections within the specified time may waive the right to appeal the District
                                                        1
 1   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 2   Dated: March 13, 2019

 3

 4

 5
     Bon2554.fr(2)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
